Case 5:18-cv-00422-JSM-PRL Document 37 Filed 05/24/19 Page 1 of 1 PageID 203




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

 ALICIA STEPHENS

          Plaintiff,

 v.                                                  CASE NO.: 5:18-cv-00422-JSM-PRL

 CASCADE CAPITAL, LLC., ACCOUNT
 DISCOVERY SYSTEMS, LLC, UNIFIN,
 INC., PROFESSIONAL BUREAU OF
 COLLECTIONS, MARYLAND, INC., and
 HALSTED FINANCIAL SERVICES, LLC

          Defendant.

 NOTICE OF PENDING SETTLEMENT AS TO DEFENDANT PROFESSIONAL BUREAU OF
                      COLLECTIONS, MARYLAND, INC.

         PLAINTIFF, ALICIA STEPHENS, by and through her undersigned counsel, hereby submits this
Notice of Pending Settlement and states that Plaintiff, ALICIA STEPHENS, and Defendant,
PROFESSIONAL BUREAU OF COLLECTIONS, MARYLAND, INC., have reached a settlement with
regard to this case and are presently drafting, finalizing, and executing the settlement and dismissal
documents. Upon execution of same, the parties will file the appropriate dismissal documents with the
Court.
                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 24th day of May, 2019, a true and correct copy of the foregoing
was filed with the Clerk of the Court and served on the parties of record using the CM/ECF system.
                                                   Respectfully submitted,

                                               /s/Heather H. Jones
                                               Heather H. Jones, Esq.
                                               Florida Bar No. 0118974
                                               William “Billy” Peerce Howard, Esq.
                                               Florida Bar No. 0103330
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500, ext. 205
                                               Facsimile: (813) 435-2369
                                               Heather@TheConsumerProtectionFirm.com
                                               Billy@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
